Barnard, P. J.:
The Manhattan Glove Company, a corporation organized under the Laws of this State, for manufacturing purposes. Being in need of money to carry on its business, it procured a loan of $5,000, of a Mr. Armstrong, under a promise to secure its repayment, by a pledge of their goods. This was found difficult, and before it was accomplished, one of the trustees resigned, leaving but two to conduct the business. These two trastees concluded to leave certain of their goods with Beiber & Co., for sale on commission. Before they were all sold, this Armstrong demanded the repayment of the loan. This the corporation was unable to do in cash, but made an assignment of the goods unsold in Beiber & Co.’s hands, and also of the moneys the proceeds of goods before that sold. • The defendant forcibly took and carried away the goods from Beiber & Co., after the transfer. The plaintiff has become entitled to Mr. Armstrong’s rights in the goods and money. The transfer was good as between the corporation and Mr. Armstrong; neither party could aver want of authority. The corporation which received the money and gave a title to property, while having only two trustees, could not set up that fact as against the claim of Mr. Armstrong, to the property conveyed. (Eaton v. Aspinwell, 19 N. Y., 119; Bissell v. Michigan Southern R. R., 22 id., 258; Parish v. Wheeler, 22 id., 494.)
The defendants are strangers to the transaction. They are not *300judgment creditors. They aver no interest in the property in this, answer. They rely simply upon the absolute failure of title in the plaintiffs, by reason that the transfer was made when the corporation had only two trustees. If a private creditor of the corporation could litigate that question, the defendants are not in such a position. There was sufficient proof of the taking of the goods by defendant, to sustain the finding at Circuit. The goods were taken by the sheriff of the city of New York, upon process issued in the name of defendants. When plaintiff attempted to establish his title by the aid of a sheriffs jury, thé attorney for defendants procured an adjournment, under a promise that they would give a bond of indemnity. The sheriff subsequently sold the goods and paid part of the proceeds to defendants’ attorney. The slightest interference with the property of another, or the least exercise of dominion over it, will amount to a conversion. The acts proven and fairly deducible from the evidence, leave no doubt but that the seizure was by direction of defendants.
The judgment should be affirmed, with costs.
Gilbert, J., concurred.
Present — Barnard, P. J., Gilbert and Dykman, JJ.
Judgment affirmed, with costs.